DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is Continuation of 15/209,685 (now PAT 10,395,247) field on 07/13/2016, which is a CIP of 14/587,745 (now PAT 10,318,936), which is a CIP of 13/782,587 (now 10,395,223).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,395,247. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the parent claims both describe a fund transfer process/system using public identifier and private identifier.  The present independent claims are broadened version of the parent claims, thus every limitations in the present claims are taught by the parent claims.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of U.S. Patent No. 10,318,936. Although the claims at the present claims and the parent claims both describe a fund transfer process/system using public identifier and private identifier.  The present independent claims are broadened version of the parent claims, thus every limitations in the present claims are taught by the parent claims.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/133,435 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the copending claims both describe a fund transfer process/system using public identifier and private identifier, with slightly different claim language.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vancini et al. (Patent No.: US 9,928,490), in view of Provident Bank (Provident Bank, Universal Payment Identification Code (UPIC) guide) and Musser et al. (Patent No.: US 8,751,381).
 	As per claim 1 and 11, Vancini teaches a method comprising: 
receiving, by a computer system over a computer network from a recipient  financial institution, (i) a public identifier associated with a recipient (see column 4 line 9-24; see column 5 line 35 through column 6 line 21, “The payment service computer system 160 includes network interface logic 162 and an information directory 164…The information directory 164 may be used when an identifier other than a bank account/routine number is used (e.g. an email-address, phone number, Universal Payment Identification Code (UPIC), other randomly generated number, proxy or token)…The arrangement allows the sender to uniquely identify the recipient (e.g., with an e-mail address or other identifier), without necessarily having private/personal information regarding the recipient (i.e., the recipient’s bank account/routing number).  User including senders and recipients may register their information with the information directory in advance”) and (ii) recipient information sufficient for the recipient financial institution to identify the user, the recipient financial institution associating the recipient information with an account number of the recipient account at the recipient financial institution (see column 5 line 35 through column 6 line 21, “the information that is stored in the information directory 164 may include information sufficient for the member bank to identify the user, but not necessarily the bank account number/routing number, or other sensitive information such as the social security number of the user”; even though prior art does not explicitly use a private identifier to identify a recipient, it uses “information sufficient for the member bank to identify the user”, which can be interpreted as some sort of private identifier that is known to the recipient financial institution), and the public identifier having been confirmed as useable to contact the recipient (see column 10 line 34-46, when user registers for the payment service, a code is sent to the recipient’s e-mail; when the code is entered by the recipient, the payment service computer system confirms that the recipient’s information including public identifier/e-mail is valid); 
storing, by the computer system, a record including the public identifier and the recipient information in an information directory, the record not including the account number of the recipient account (see column 5 line 35 through column 6 line 21, “the information that is stored in the information directory 164 may include information sufficient for the member bank to identify the user, but not necessarily the bank account number/routing number, or other sensitive information such as the social security number of the user”); 
receiving, by the computer system over the computer network, a funds transfer request to transfer funds from a sender account of the sender at a sender financial institution to the recipient account at the recipient financial institution, the funds transfer request identifying the recipient by the public identifier, and the funds transfer request not including the account number of the recipient account at the recipient financial institution or the private profile identifier (see column 1 line 28-56, “receiving a fund transfer request that includes an identifier for a recipient”; see column 5 line 35 through column 6 line 21, “The arrangement allows the sender to uniquely identify the recipient (e.g., with an e-mail address or other identifier), without necessarily having private/personal information regarding the recipient (i.e., the recipient’s bank account/routing number”); 
determining, by the computer system, the recipient information based on the public identifier in the funds transfer request and using the record stored in the information directory (see column 1 line 28-56, “receiving a fund transfer request that includes an identifier for a recipient”; see column 5 line 35 through column 6 line 21, “the information that is stored in the information directory 164 may include information sufficient for the member bank to identify the user, but not necessarily the bank account number/routing number, or other sensitive information such as the social security number of the user”; prior art extracts “information sufficient for the member bank to identify the user” from the information directory based on the recipient’s identifier/e-mail in the fund transfer request); and 
in response to receiving the funds transfer request, recipient information, by the computer system over the computer network, to the sender financial institution to facilitate a transfer of the funds from the sender account at the sender financial institution to the recipient financial institution, the recipient information being provided to the sender financial institution to enable the sender financial institution to associate the transfer of the funds with the recipient information such that the recipient financial institution can identify the account number of the recipient account based on the recipient information (see column 5 line 35 through column 6 line 21, “the information that is stored in the information directory 164 may include information sufficient for the member bank to identify the user, but not necessarily the bank account number/routing number, or other sensitive information such as the social security number of the user.  In the context of a given transaction, such information may be passed along by the payment service computer system 160 to the bank computer system 120 or 150”, where 120 is the sender bank computer system and 150 is the recipient bank computer system; “and the bank computer system 120 or 150 may access its own information directory 128 or 158 to obtain more detailed account information”, prior art teaches the payment service computer system extracts recipient information from the information directory based on the recipient identifier, and passes along the recipient information to the sender financial institution to enable a fund transfer to the recipient financial institution, and the recipient financial institution has its own information directory to identify the account number of the recipient based on the received recipient information),
wherein: the computer system is operated by an entity that is different from the recipient financial institution and the sender financial institution (see FIG. 2 of Vancini, which is very similar to FIG. 1 of the present application; information directory, which stores public identifier and information sufficient to identify the recipient by the recipient financial institution, is owned by a payment service computer system that is external to the recipient financial institution and the sender financial institution).
Examiner notes even though Vancini does not explicitly use the term “private identifier” to identify a recipient, it uses “information sufficient for the member bank to identify the user” (see column 5 line 35 through column 6 line 21), which can be interpreted as some sort of private identifier that is known to the recipient financial institution.  Vancini essentially teaches the same process as the present claims without calling the recipient information stored in the information directory “private identifier”.  Vancini does teach using Universal Payment Identification Code or UPIC in place of bank account/routing number to identify the recipient.  According to Provident Bank, “A Universal Payment Identification Code (UPIC) is a unique account identifier that looks and acts like a real account number on ACH payment transactions…without exposing actual banking information” and “UPICs are issued and maintained by financial institutions”.  Thus, Vancini can be interpreted as teaching a private profile identifier that was generated by the recipient financial institution, the recipient having a recipient account at the recipient financial institution, the private profile identifier being a unique identifier for the recipient at the recipient financial institution, the recipient financial institution associating the private profile identifier with an account number of the recipient account at the recipient financial institution.
Musser teaches a private profile identifier being a unique identifier for the recipient at the recipient financial institution, the recipient financial institution associating the private profile identifier with an account number of the recipient account at the recipient financial institution (see column 8 line 54 through column 9 line 16, “The financial institution can look up the DDA account associated with the private virtual identifier to identify the account from which funds will be withdraw to pay the entity (216)”);
determining, by the computer system, the private profile identifier for the recipient based on the public identifier in the funds transfer request and using the record stored in the information directory (see column 8 line 54 through column 9 line 16, “the transaction server can look up the private virtual identifier in a look-up table using the public virtual identifier” and “Once the transaction server has retrieved the private virtual identifier, the transaction server can forward the private virtual identifier with the payment instructions to the financial institution (214).  The financial institution can look up the DDA account associated with the private virtual identifier to identify the account from which funds will be withdraw to pay the entity (216)”);
in response to receiving the funds transfer request, providing the private profile identifier, by the computer system over the computer network, to the sender financial institution to facilitate a transfer of the funds from the sender account at the sender financial institution to the recipient financial institution, the private profile identifier being provided to the sender financial institution to enable the sender financial institution to associate the transfer of the funds with the private profile identifier such that the recipient financial institution can identify the account number of the recipient account based on the private profile identifier (see column 8 line 54 through column 9 line 16, “the transaction server can look up the private virtual identifier in a look-up table using the public virtual identifier” and “Once the transaction server has retrieved the private virtual identifier, the transaction server can forward the private virtual identifier with the payment instructions to the financial institution (214).  The financial institution can look up the DDA account associated with the private virtual identifier to identify the account from which funds will be withdraw to pay the entity (216)”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Vancini with teaching from Provident Bank and Musser to include a private profile identifier being a unique identifier for the recipient at the recipient financial institution, the recipient financial institution associating the private profile identifier with an account number of the recipient account at the recipient financial institution; determining, by the computer system, the private profile identifier for the recipient based on the public identifier in the funds transfer request and using the record stored in the information directory; and in response to receiving the funds transfer request, providing the private profile identifier, by the computer system over the computer network, to the sender financial institution to facilitate a transfer of the funds from the sender account at the sender financial institution to the recipient financial institution, the private profile identifier being provided to the sender financial institution to enable the sender financial institution to associate the transfer of the funds with the private profile identifier such that the recipient financial institution can identify the account number of the recipient account based on the private profile identifier.  The modification would have been obvious, because it is merely applying a known technique (i.e. using private identifier to identify recipient account) to a known method (i.e. fund transfer) ready to provide predictable result (i.e. enhance security and prevent identity theft).
As per claim 2 and 12, Vancini teaches wherein the public identifier comprises an email address or a phone number of the recipient (see column 4 line 9-24; column 5 line 35 through column 6 line 21, “The payment service computer system 160 includes network interface logic 162 and an information directory 164…The information directory 164 may be used when an identifier other than a bank account/routine number is used (e.g. an email-address, phone number, Universal Payment Identification Code (UPIC), other randomly generated number, proxy or token)…The arrangement allows the sender to uniquely identify the recipient (e.g., with an e-mail address or other identifier), without necessarily having private/personal information regarding the recipient (i.e., the recipient’s bank account/routing number).
 	As per claim 3 and 13, Vancini does not teach wherein the private profile identifier is a unique identifier for the recipient across a plurality of financial institutions comprising the recipient financial institution.
	Musser teaches the private profile identifier is a unique identifier for the recipient across a plurality of financial institutions comprising the recipient financial institution (see column 4 line 45-56 and column 6 line 51 through column 7 line 5, the transaction server can generate and manage private identifier for a financial institution network, which is associated with a plurality of financial institutions; as such, the private identifier should work across a plurality of financial institutions).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Vancini with Musser to include the private profile identifier is a unique identifier for the recipient across a plurality of financial institutions comprising the recipient financial institution.  The modification would have been obvious, because it is merely applying a known technique (i.e. a private identifier that works across a plurality of financial institutions) to a known method (i.e. fund transfer) ready to provide predictable result (i.e. allow the same private identifier to be used within the financial institution network).
 	As per claim 4 and 14, Vancini teaches wherein the transfer of the funds is initiated at the sender financial institution to cause the funds to be transferred from the sender account to the recipient account (see column 1 line 28-56; also see column 3 line 60 through column 4 line 8).
 	As per claim 5 and 15, Vancini teaches wherein the account number of the recipient account is not shared with the sender or the sender financial institution by the recipient financial institution or the computer system (see column 4 line 9-24; see column 5 line 35 through column 6 line 21, “The payment service computer system 160 includes network interface logic 162 and an information directory 164…The information directory 164 may be used when an identifier other than a bank account/routine number is used (e.g. an email-address, phone number, Universal Payment Identification Code (UPIC), other randomly generated number, proxy or token)…The arrangement allows the sender to uniquely identify the recipient (e.g., with an e-mail address or other identifier), without necessarily having private/personal information regarding the recipient (i.e., the recipient’s bank account/routing number)” and “the information that is stored in the information directory 164 may include information sufficient for the member bank to identify the user, but not necessarily the bank account number/routing number, or other sensitive information such as the social security number of the user”; prior art does not pass along bank account/routine number or other sensitive information of the recipient to sender or sender financial institution).
	As per claim 9 and 19, Vancini teaches wherein the funds are sent from the sender financial institution to the recipient financial institution as part of a scheduled automated clearing house (ACH) batch reconciliation (see column 6 line 22-60).
 	Claim 10 and 20 are essentially repeating the same process as in claim 1 and 11 for a different sender.  Therefore, claim 10 and 20 are rejected for the same reason as claim 1 and 11.

Claim  6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vancini et al. (Patent No.: US 9,928,490), in view of Provident Bank (Provident Bank, Universal Payment Identification Code (UPIC) guide) and Musser et al. (Patent No.: US 8,751,381), and further in view of Bird et al. (Pub. No.: US 2007/0179885).
	As per claim 6 and 16, Vancini does not teach before providing the private profile identifier to the sender financial institution: sending an expedited funds transfer message to the recipient financial institution, wherein: the expedited funds transfer message requests that the recipient financial institution provides recipient funds to the recipient account at the recipient financial institution before the funds are received by the recipient financial institution from the sender financial institution; the sender financial institution and the recipient financial institution are members of a computer-implemented payment network, and the expedited funds transfer message comprises the private profile identifier.
Musser teaches using a private profile identifier to identify a recipient in a fund transfer request (see column 2 line 23-55 for example).  
Bird teaches implementing an immediate fund transfer between participating banks.  Bird teaches sending an expedited funds transfer message to the recipient financial institution, wherein: the expedited funds transfer message requests that the recipient financial institution provides recipient funds to the recipient account at the recipient financial institution before the funds are received by the recipient financial institution from the sender financial institution; the sender financial institution and the recipient financial institution are members of a computer-implemented payment network (see paragraph 0081, 0102, and 0136).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Vancini with teaching from Musser and Bird to include sending an expedited funds transfer message to the recipient financial institution, wherein: the expedited funds transfer message requests that the recipient financial institution provides recipient funds to the recipient account at the recipient financial institution before the funds are received by the recipient financial institution from the sender financial institution; the sender financial institution and the recipient financial institution are members of a computer-implemented payment network, and the expedited funds transfer message comprises the private profile identifier.  The modification would have been obvious because it is merely applying a known technique (i.e. expedited fund transfer) to a known method (i.e. fund transfer using identifiers) ready to provide predictable result (i.e. allow recipient to access the fund immediately).
As per claim 7 and 17, Vancini the private identifier in the expedited funds transfer message is use by the recipient institution to determine the account number of the recipient account for providing the recipient funds to the recipient account (see column 5 line 35 through column 6 line 21, “the information that is stored in the information directory 164 may include information sufficient for the member bank to identify the user, but not necessarily the bank account number/routing number, or other sensitive information such as the social security number of the user”; prior art extracts “information sufficient for the member bank to identify the user” from the information directory based on the recipient’s identifier/e-mail in the fund transfer request).
Examiner notes even though Vancini does not explicitly use the term “private identifier” to identify a recipient, it uses “information sufficient for the member bank to identify the user” (see column 5 line 35 through column 6 line 21), which can be interpreted as some sort of private identifier that is known to the recipient financial institution.  Vancini essentially teaches the same process as the present claims without calling the recipient information stored in the information directory “private identifier”.  
Musser teaches the private identifier in the expedited funds transfer message is use by the recipient institution to determine the account number of the recipient account for providing the recipient funds to the recipient account (see column 8 line 54 through column 9 line 16, “the transaction server can look up the private virtual identifier in a look-up table using the public virtual identifier” and “Once the transaction server has retrieved the private virtual identifier, the transaction server can forward the private virtual identifier with the payment instructions to the financial institution (214).  The financial institution can look up the DDA account associated with the private virtual identifier to identify the account from which funds will be withdraw to pay the entity (216)”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Vancini with teaching from Provident Bank and Musser to include the private identifier in the expedited funds transfer message is use by the recipient institution to determine the account number of the recipient account for providing the recipient funds to the recipient account.  The modification would have been obvious, because it is merely applying a known technique (i.e. using private identifier to identify recipient account) to a known method (i.e. fund transfer) ready to provide predictable result (i.e. enhance security and prevent identity theft).
 	As per claim 8 and 18, Vancini teaches wherein the recipient funds are provided to the recipient account without waiting for the recipient to accept the recipient funds (see column 10 line 47 through column 11 line 6, “In other embodiments, default functionality may be provided that causes funds to be deposited automatically (i.e. without having the user affirmatively accept or reject the transaction)”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
SEPT-2021